INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is dated as of February 18, 2020
and made effective as of November 10, 2019 (the “Effective Date”), by and
between Ramaco Resources, Inc., a Delaware corporation (the “Corporation”), and
Peter Leidel (“Indemnitee”).

RECITALS:

WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Corporation or business enterprise itself;

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that the increased difficulty in attracting and retaining such persons is
detrimental to the best interests of the Corporation and its stockholders and
that the Corporation should act to assure such persons that there will be
increased certainty of such protection in the future;

WHEREAS, (i) the Amended and Restated Bylaws of the Corporation (as may be
amended, the “Bylaws”) require indemnification of the officers and directors of
the Corporation, (ii) Indemnitee may also be entitled to indemnification
pursuant to the General Corporation Law of the State of Delaware (“DGCL”) and
(iii) the Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive and thereby contemplate that
contracts may be entered into between the Corporation and members of the Board,
officers and other persons with respect to indemnification;

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
the Amended and Restated Certificate of Incorporation of the Corporation (as may
be amended, the “Certificate of Incorporation”) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee thereunder;

WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Corporation without adequate protection, (iii) the Corporation desires
Indemnitee to serve in such capacity, and (iv) Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Corporation on the condition that he be so indemnified for the entire period
that Indemnitee has served and continues to serve as a director or officer of
the Corporation; and

WHEREAS, Indemnitee began serving as a director on the Board on the Effective
Date.

 

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

Section 1 As used in this Agreement:

“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.

“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of (i) the Corporation or (ii) any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Corporation.

“Disinterested Director” shall mean a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.








“Enterprise” shall mean the Corporation and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Corporation as a director, officer, employee, agent or fiduciary.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, document and e-discovery costs,
litigation expenses, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding.  Expenses also
shall include, without limitation, (i) expenses incurred in connection with any
appeal resulting from, incurred by Indemnitee in connection with, arising out
of, or in respect of or relating to, any Proceeding, including, without
limitation, the premium, security for, and other costs relating to any cost
bond, supersedes bond, or other appeal bond or its equivalent, (ii) for purposes
of Section 12(d) hereof only, expenses incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise, (iii) any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, and (iv) any interest, assessments or
other charges in respect of the foregoing.  “Expenses” shall not include
“Liabilities.”

“Indemnity Obligations” shall mean all obligations of the Corporation to
Indemnitee under this Agreement, including the Corporation’s obligations to
provide indemnification to Indemnitee and advance Expenses to Indemnitee under
this Agreement.

“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five (5)
years has been, retained to represent: (i) the Corporation or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Corporation or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Corporation, by
reason of any actual or alleged action taken by Indemnitee or of any action on
Indemnitee’s part while acting as director or officer of the Corporation, or by
reason of the fact that he is or was serving at the request of the Corporation
as a director, officer, employee or agent of another corporation, limited
liability company, partnership, joint venture, trust or other enterprise, in
each case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement can
be provided under this Agreement








(a) For the purpose hereof, references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of the Corporation” shall include any service as a director,
officer, employee or agent of the Corporation which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
an employee benefit plan, its participants or beneficiaries; and a Person who
acted in good faith and in a manner he reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.

Section 2 Indemnity in Third-Party Proceedings.  The Corporation shall indemnify
and hold harmless Indemnitee, to the fullest extent permitted by applicable law,
from and against all Liabilities and Expenses suffered or reasonably incurred
(and, in the case of retainers, reasonably expected to be incurred) by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding (other
than any Proceeding brought by or in the right of the Corporation to procure a
judgment in its favor), or any claim, issue or matter therein.

Section 3 Indemnity in Proceedings by or in the Right of the Corporation.  The
Corporation shall indemnify and hold harmless Indemnitee, to the fullest extent
permitted by applicable law, from and against all Liabilities and Expenses
suffered or incurred by Indemnitee or on Indemnitee’s behalf in connection with
any Proceeding brought by or in the right of the Corporation to procure a
judgment in its favor, or any claim, issue or matter therein.  No
indemnification for Liabilities and Expenses shall be made under this Section 3
in respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Corporation, unless and only to
the extent that the Delaware Court of Chancery or any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to such indemnification.

Section 4 Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement, and without
limiting the rights of Indemnitee under any other provision hereof, including
any rights to indemnification pursuant to Sections 2 or 3 hereof, to the fullest
extent permitted by applicable law, to the extent that Indemnitee is successful,
on the merits or otherwise, in any Proceeding or in defense of any claim, issue
or matter therein, in whole or in part, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved
Proceeding, claim, issue or matter.  For purposes of this Section 4 and without
limitation, the termination of any Proceeding or claim, issue or matter in such
a Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

Section 5 Indemnification For Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness, or is made (or asked) to respond to discovery requests or a
subpoena or similar demand for documents or testimony, in any Proceeding to
which Indemnitee is not a party, Indemnitee shall be indemnified against all
Expenses suffered or incurred (or, in the case of retainers, reasonably expected
to be incurred) by Indemnitee or on Indemnitee’s behalf in connection therewith.

Section 6 Additional Indemnification.  Notwithstanding any limitation in
Sections 2, 3 or 4 hereof, the Corporation shall indemnify Indemnitee to the
fullest extent permitted by applicable law if Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Corporation to procure a judgment in its favor) against all
Liabilities and Expenses suffered or reasonably incurred by Indemnitee in
connection with such Proceeding, including but not limited to:

(a) the fullest extent permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

(b) the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.








Section 7 Exclusions.  Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to indemnify or hold
harmless Indemnitee:

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy obtained by the Corporation except with respect to any
excess beyond the amount paid under such insurance policy;

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Corporation within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law;

(c) for any reimbursement of the Corporation by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Corporation, as required in each
case under the Exchange Act (including any such reimbursements that arise from
an accounting restatement of the Corporation pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Corporation of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act), if Indemnitee
is held liable therefor (including pursuant to any settlement arrangements) or
in respect of claw-back provisions promulgated under the rules and regulations
of the Securities and Exchange Commission pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act; or

(d) except as provided in Section 12(d) of this Agreement, in connection with
any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Corporation or its directors, officers, employees or other
indemnitees, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation or (ii) the Corporation provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Corporation under applicable law; or

(e) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

Section 8 Advancement.  In accordance with the pre-existing requirements of the
Bylaws, and notwithstanding any provision of this Agreement to the contrary, the
Corporation shall advance, to the extent not prohibited by applicable law, the
Expenses reasonably incurred by Indemnitee in connection with any Proceeding,
and such advancement shall be made within ten (10) days after the receipt by the
Corporation of a statement or statements requesting such advances from time to
time, whether prior to or after final disposition of any Proceeding.  Advances
shall be unsecured and interest free.  Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.  Advances shall include any and all Expenses reasonably incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Corporation to support the
advances claimed.  Indemnitee shall qualify for advances upon the execution and
delivery to the Corporation of this Agreement, which shall constitute an
undertaking providing that Indemnitee undertakes to repay the amounts advanced
to the extent that it is ultimately determined that Indemnitee is not entitled
to be indemnified by the Corporation.  This Section 8 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to Section 7
hereof.

Section 9 Procedure for Notification and Defense of Claim.

(a) Indemnitee shall promptly notify the Corporation in writing of any
Proceeding with respect to which Indemnitee intends to seek indemnification or
advancement hereunder following the receipt by Indemnitee of written notice
thereof.  The written notification to the Corporation shall include a
description of the nature of the Proceeding and the facts underlying the
Proceeding.  To obtain indemnification under this Agreement, Indemnitee shall
submit to the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such
Proceeding.  Any delay or failure by Indemnitee to notify the Corporation
hereunder will not relieve the Corporation from any liability which it may have
to Indemnitee hereunder or otherwise than under this Agreement, and any delay or
failure in so notifying the Corporation shall not constitute a waiver by
Indemnitee of any rights under this Agreement.  The Secretary of the Corporation
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification.








(b) In the event Indemnitee is entitled to indemnification and/or advancement
with respect to any Proceeding, Indemnitee may, at Indemnitee’s option, (i)
retain counsel selected by Indemnitee and approved by the Corporation to defend
Indemnitee in such Proceeding, at the sole expense of the Corporation (which
approval shall not be unreasonably withheld, conditioned or delayed), or (ii)
have the Corporation assume the defense of Indemnitee in such Proceeding, in
which case the Corporation shall assume the defense of such Proceeding with
counsel selected by the Corporation and approved by Indemnitee (which approval
shall not be unreasonably withheld, conditioned or delayed) within ten (10) days
of the Corporation’s receipt of written notice of Indemnitee’s election to cause
the Corporation to do so.  If the Corporation is required to assume the defense
of any such Proceeding, it shall engage legal counsel for such defense, and the
Corporation shall be solely responsible for all fees and expenses of such legal
counsel and otherwise of such defense.  Such legal counsel may represent both
Indemnitee and the Corporation (and any other party or parties entitled to be
indemnified by the Corporation with respect to such matter) unless, in the
reasonable opinion of legal counsel to Indemnitee, there is a conflict of
interest between Indemnitee and the Corporation (or any other such party or
parties) or there are legal defenses available to Indemnitee that are not
available to the Corporation (or any such other party or
parties).  Notwithstanding either party’s assumption of responsibility for
defense of a Proceeding, each party shall have the right to engage separate
counsel at its own expense.  The party having responsibility for defense of a
Proceeding shall provide the other party and its counsel with all copies of
pleadings and material correspondence relating to the Proceeding.  Indemnitee
and the Corporation shall reasonably cooperate in the defense of any Proceeding
with respect to which indemnification is sought hereunder, regardless of whether
the Corporation or Indemnitee assumes the defense thereof.  Indemnitee may not
settle or compromise any Proceeding without the prior written consent of the
Corporation, which consent shall not be unreasonably withheld, conditioned or
delayed.  The Corporation may not settle or compromise any Proceeding without
the prior written consent of Indemnitee.

Section 10 Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to Section
9(a) hereof, if any determination by the Corporation is required by applicable
law with respect to Indemnitee’s entitlement thereto, such determination shall
be made (i) if Indemnitee shall request such determination be made by
Independent Counsel, by Independent Counsel, and (ii) in all other
circumstances, (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (D) if so directed by the Board, by the stockholders of the
Corporation; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination.  Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Corporation (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.  The Corporation will not deny any written request for
indemnification hereunder made in good faith by Indemnitee unless a
determination as to Indemnitee’s entitlement to such indemnification described
in this Section 10(a) has been made.  The Corporation agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Liabilities and Expenses
arising out of or relating to this Agreement or its engagement pursuant hereto.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, (i) the
Independent Counsel shall be selected by the Corporation within ten (10) days of
the Submission Date (the cost of such Independent Counsel to be paid by the
Corporation), (ii) the Corporation shall give written notice to Indemnitee
advising it of the identity of the Independent Counsel so selected and (iii)
Indemnitee may, within ten (10) days after such written notice of selection
shall have been given, deliver to the Corporation Indemnitee’s written objection
to such selection.  Such objection by Indemnitee may be asserted only on the
ground that the Independent Counsel selected does not meet the requirements of
“Independent Counsel” as defined in this Agreement.  If such written objection
is made and substantiated, the Independent Counsel selected shall not serve as
Independent Counsel unless and until Indemnitee withdraws the objection or a
court has determined that such






objection is without merit.  Absent a timely objection, the person so selected
shall act as Independent Counsel.  If no Independent Counsel shall have been
selected and not objected to before the later of (i) thirty (30) days after the
later of submission by Indemnitee of a written request for indemnification
pursuant to Section 10(a) hereof (the “Submission Date”) and (ii) ten (10) days
after the final disposition of the Proceeding, each of the Corporation and
Indemnitee shall select a law firm or member of a law firm meeting the
qualifications to serve as Independent Counsel, and such law firms or members of
law firms shall select the Independent Counsel.  Upon the due commencement of
any judicial proceeding or arbitration pursuant to Section 12(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

Section 11 Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by applicable law, presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 9(a) of this Agreement,
and the Corporation shall, to the fullest extent not prohibited by applicable
law, have the burden of proof to overcome that presumption in connection with
the making by any person, persons or entity of any determination contrary to
that presumption.  Neither the failure of the Corporation (including by its
directors or independent legal counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Corporation (including
by its directors or independent legal counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

(b) Subject to Section 12(e) hereof, if the person, persons or entity empowered
or selected under Section 10 of this Agreement to determine whether Indemnitee
is entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Corporation of the request therefore, the
requisite determination of entitlement to indemnification shall, to the fullest
extent not prohibited by applicable law, be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent a prohibition of
such indemnification under applicable law; provided, however, that such 60-day
period may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if (i) the determination is to be made by Independent Counsel and
Indemnitee objects to the Corporation’s selection of Independent Counsel and
(ii) the Independent Counsel ultimately selected requires such additional time
for the obtaining or evaluating of documentation or information relating
thereto; provided further, however, that such 60-day period may also be extended
for a reasonable time, not to exceed an additional sixty (60) days, if the
determination of entitlement to indemnification is to be made by the
stockholders of the Corporation.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) adversely affect the right of Indemnitee to indemnification or create
a presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the
Corporation or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

(d) Reliance as Safe Harbor.  For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Enterprise.  The
provisions of this Section 11(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which Indemnitee may be deemed to have met
the applicable standard of conduct set forth in this Agreement.

(e) Actions of Others.  The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.








Section 12 Remedies of Indemnitee.

(a) Subject to Section 12(e) hereof, in the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement is not timely made
pursuant to Section 8 of this Agreement, (iii) no determination of entitlement
to indemnification shall have been made pursuant to Section 10(a) of this
Agreement within ninety (90) days after receipt by the Corporation of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Sections 4 or 5 or the last sentence of Section 10(a) of this
Agreement within ten (10) days after receipt by the Corporation of a written
request therefor, (v) payment of indemnification pursuant to Sections 2, 3 or 6
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) in the event
that the Corporation or any other Person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of Indemnitee’s entitlement to
such indemnification or advancement.  Alternatively, Indemnitee, at Indemnitee’s
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  The Corporation shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to Section
10(a) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 12 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse
determination.  In any judicial proceeding or arbitration commenced pursuant to
this Section 12 the Corporation shall have the burden of proving Indemnitee is
not entitled to indemnification or advancement, as the case may be.

(c) If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, the Corporation shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent a prohibition of such
indemnification under applicable law.

(d) The Corporation shall, to the fullest extent not prohibited by applicable
law, be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Section 12 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Corporation is bound by all
the provisions of this Agreement.  It is the intent of the Corporation that
Indemnitee not be required to incur Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Indemnitee hereunder.  The
Corporation shall indemnify Indemnitee against any and all such Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Corporation of a written request therefore) advance, to the extent not
prohibited by applicable law, such Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Corporation under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Corporation, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be.

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding; provided that, in
absence of any such determination with respect to such Proceeding, the
Corporation shall advance Expenses with respect to such Proceeding.

Section 13 Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Certificate of
Incorporation, the Bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal.  To the extent that a change in Delaware law, whether






by statute or judicial decision, permits greater indemnification or advancement
than would be afforded currently under the Bylaws or this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

(b) The Corporation hereby acknowledges that Indemnitee may have certain rights
to indemnification, advancement and insurance provided by one or more Persons
with whom or which Indemnitee may be associated.  The Corporation hereby
acknowledges and agrees that (i) the Corporation shall be the indemnitor of
first resort with respect to any Proceeding, Expense, Liability or matter that
is the subject of the Indemnity Obligations, (ii) the Corporation shall be
primarily liable for all Indemnity Obligations and any indemnification afforded
to Indemnitee in respect of any Proceeding, Expense, Liability or matter that is
the subject of Indemnity Obligations, whether created by applicable law,
organizational or constituent documents, contract (including this Agreement) or
otherwise, (iii) any obligation of any other Persons with whom or which
Indemnitee may be associated to indemnify Indemnitee or advance Expenses or
Liabilities to Indemnitee in respect of any Proceeding shall be secondary to the
obligations of the Corporation hereunder, (iv) the Corporation shall be required
to indemnify Indemnitee and advance Expenses or Liabilities to Indemnitee
hereunder to the fullest extent provided herein without regard to any rights
Indemnitee may have against any other Person with whom or which Indemnitee may
be associated or insurer of any such Person and (v) the Corporation irrevocably
waives, relinquishes and releases any other Person with whom or which Indemnitee
may be associated from any claim of contribution, subrogation or any other
recovery of any kind in respect of amounts paid by the Corporation
hereunder.  In the event any other Person with whom or which Indemnitee may be
associated or their insurers advances or extinguishes any liability or loss
which is the subject of any Indemnity Obligation owed by the Corporation or
payable under any Corporation insurance policy, the payor shall have a right of
subrogation against the Corporation or its insurer or insurers for all amounts
so paid which would otherwise be payable by the Corporation or its insurer or
insurers under this Agreement.  In no event will payment of an Indemnity
Obligation by any other Person with whom or which Indemnitee may be associated
or their insurers affect the obligations of the Corporation hereunder or shift
primary liability for any Indemnity Obligation to any other Person with whom or
which Indemnitee may be associated.  Any indemnification, insurance or
advancement provided by any other Person with whom or which Indemnitee may be
associated with respect to any Liability arising as a result of Indemnitee’s
Corporate Status or capacity as an officer or director of any Person is
specifically in excess over any Indemnity Obligation of the Corporation or any
collectible insurance (including but not limited to any malpractice insurance or
professional errors and omissions insurance) provided by the Corporation under
this Agreement.

(c) The Corporation shall maintain an insurance policy or policies providing
liability insurance providing reasonable and customary coverage as compared with
similarly situated companies (as determined by the Board in its reasonable
discretion) for directors, officers, employees, or agents of the Corporation or
of any other Enterprise, and Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies and such policies shall provide for and recognize that the
insurance policies are primary to any rights to indemnification, advancement or
insurance proceeds to which Indemnitee may be entitled from one or more Persons
with whom or which Indemnitee may be associated to the same extent as the
Corporation’s indemnification and advancement obligations set forth in this
Agreement.  If, at the time of the receipt of a notice of a claim pursuant to
the terms hereof, the Corporation has director and officer liability insurance
in effect, the Corporation shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

(d) In the event of any payment under this Agreement, the Corporation shall not
be subrogated to the rights of recovery of Indemnitee, including rights of
indemnification provided to Indemnitee from any other person or entity with whom
Indemnitee may be associated; provided, however, that the Corporation shall be
subrogated to the extent of any such payment of all rights of recovery of
Indemnitee under insurance policies of the Corporation or any of its
subsidiaries.

(e) The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.








Section 14 Duration of Agreement; Not Employment Contract.  This Agreement shall
continue until and terminate upon the latest of: (i) ten (10) years after the
date that Indemnitee shall have ceased to serve as a director, officer, employee
or agent of the Corporation or any other Enterprise, (ii) the date of final
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 12 of this Agreement relating
thereto or (iii) the expiration of all statutes of limitation applicable to
possible Proceedings to which Indemnitee may be subject arising out of the
Indemnitee’s Corporate Status.  The indemnification provided under this
Agreement shall continue as to the Indemnitee even though he or she may have
ceased to be a director of the Corporation or of any the Corporation’s direct or
indirect subsidiaries or to have Corporate Status.  This Agreement shall be
binding upon the Corporation and its successors and assigns and shall inure to
the benefit of Indemnitee and Indemnitee’s heirs, executors and
administrators.  This Agreement shall not be deemed an employment contract
between the Corporation (or any of its subsidiaries or any other Enterprise) and
Indemnitee.  Indemnitee specifically acknowledges that Indemnitee’s employment
with the Corporation (or any of its subsidiaries or any other Enterprise), if
any, is at will, and Indemnitee may be discharged at any time for any reason,
with or without cause, except as may be otherwise provided in any written
employment contract between Indemnitee and the Corporation (or any of its
subsidiaries or any other Enterprise), other applicable formal severance
policies duly adopted by the Board, or, with respect to service as a director of
the Corporation, by the Certificate of Incorporation, the Bylaws or the DGCL.

Section 15 Severability.  If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by applicable law; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 16 Enforcement.

(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer, employee or agent of the
Corporation, and the Corporation acknowledges that Indemnitee is relying upon
this Agreement in serving as a director, officer, employee or agent of the
Corporation.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation, the
Bylaws and applicable law, and shall not be deemed a substitute therefore, nor
diminish or abrogate any rights of Indemnitee thereunder.

Section 17 Modification and Waiver.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto.  No waiver of any of the provisions of this Agreement shall be deemed
to be or shall constitute a waiver of any other provision of this Agreement nor
shall any waiver constitute a continuing waiver.

Section 18 Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(i) If to Indemnitee, at such address as Indemnitee shall provide to the
Corporation.








(ii) If to the Corporation to:

Ramaco Resources, Inc.

250 West Main Street, Suite 210

Lexington, Kentucky 40507

Attention: Board of Directors

or to any other address as may have been furnished to Indemnitee by the
Corporation.

Section 19 Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Liabilities or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (a) the relative benefits received by the Corporation and Indemnitee
as a result of the event(s) and transaction(s) giving cause to such Proceeding;
and (b) the relative fault of the Corporation (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and
transaction(s).

Section 20 Applicable Law.  This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.

Section 21 Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 22 Miscellaneous.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.  The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 








IN WITNESS WHEREOF, the parties have caused this Agreement to be signed
effective as of the day and year first above written.

 

RAMACO RESOURCES, INC.

 

By: /s/ Randall W. Atkins_______

Name: Randall W. Atkins

Title: Executive Chairman

 

INDEMNITEE

 

By: /s/ Peter Leidel____________

Name: Peter Leidel 

 

 

[Signature Page to Indemnification Agreement]

